On the court’s own motion, its decision, dated October 21, 1974, is amended to read as follows: “Proceeding pursuant to article 78 of the CPLR to annul a determination of the respondent State Commissioner, dated May 7, 1973, made after a statutory fair hearing, which affirmed a decision of the respondent City Commissioner to' discontinue public assistance *687benefits to petitioner and her children in the category of Aid to Families with Dependent Children on the ground that petitioner had failed to comply with section 360 of the Social Services Law in that she had refused to execute a bond and mortgage on certain real property to the respondent Department of Social Services of the City ,of Hew York. Application granted; determinations of both respondents annulled, on the law, without costs; and the above-mentioned benefits are. directed to be reinstated retroactively from April 16, 1973, the date of termination. The facts of this ease bring it within the ambit of Matter of Payne V. Bug arman (31 H Y 2d 845) and Matter of Ridgel v. Lavine (77 Mise 2d 21, affd. 43 A D 2d 831). Accordingly, the determinations cannot stand and the above-mentioned benefits must be restored.” Gulotta, P. J., Hopkins, Shapiro, Christ and Munder, JJ., concur. [46 A D 2d 677.]